            Case 2:16-cr-00137-DWA Document 29 Filed 10/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                 )
                                              ) CR No. 16-137
       v.                                     )

LATEL SMITH

                                   MEMORANDUM ORDER

       Defendant, proceeding pro se, has filed a Motion for Compassionate Release pursuant to

the First Step Act (“FSA”), 18 U.S.C. 3582. The Federal Public Defender’s office declined to

file a supplement, and the Government has responded to the Motion. Defendant’s submission

has been considered pursuant to well-established liberal standards applicable to pro se litigants.

Defendant is presently incarcerated at FCI Hazelton, serving a sentence of ten years. Sentence

was imposed on June 28, 2016.

       A district court has limited authority to modify a sentence. Under the FSA, prisoners may

request compassionate release for “extraordinary and compelling reasons.” 18 U.S.C §

3582(c)(1)(A)(i). The statute provides, in pertinent part, as follows:

       (c) Modification of an imposed term of imprisonment.--The court may not modify a
       term of imprisonment once it has been imposed except that—
       (1) in any case—
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse
       of 30 days from the receipt of such a request by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a
       reduction….

18 U.S.C. §3582(c)(1)(A)(i) (emphasis added).




                                                 1
          Case 2:16-cr-00137-DWA Document 29 Filed 10/29/20 Page 2 of 2




        In United States v. Raia, 954 F. 3d 594 (3d Cir. Apr. 2, 2020), our Court of Appeals held

that courts cannot consider requests for compassionate release under the FSA until a prisoner has

exhausted his administrative remedies, including allowing 30 days for the BOP to respond to a

request for release. In so doing, the Court of Appeals emphasized the BOP’s statutory role and

extensive efforts to control the spread of COVID-19. In this context, the “exhaustion

requirement takes on added – and critical – importance.” Id. at 507. Thus, a failure to exhaust

“presents a glaring roadblock foreclosing compassionate release….” Id. Accordingly, the BOP

must be given an opportunity to address the issues in the first instance before the Defendant can

seek relief in this Court.

        As the Government points out, Defendant’s Motion does not suggest that he has

commenced administrative proceedings or given the Bureau of Prisons (“BOP”) 30 days to

process his request for relief, as required by § 3582(c)(1)(A). Indeed, the Government represents

that as of October 27, 2020, the BOP had no record of Defendant submitting a request for

compassionate release. For these reasons, Defendant’s Motion is denied, without prejudice to

Defendant to seek relief following the exhaustion of his administrative remedies.1

        AND NOW, this 29th day of October, 2020, IT IS SO ORDERED.

                                                            BY THE COURT:


                                                            ___________________________
                                                            Donetta W. Ambrose
                                                            Senior Judge, U.S. District Court




1
 As Defendant’s Motion is denied on exhaustion grounds, I need not consider whether he has presented
extraordinary and compelling circumstances that warrant relief.

                                                       2
